Judge Nicholas,
delivered the opinion oí’ the court.
Cox conveyed to Marshall two slaves by absolute bill of sale, and after the death of the latter, filed this bill against the. administrator of Marshall, alleging that the bill of sale was in-intended to operate only as a mortgage to secure certain debts and liabilities from Cox to Marshall, *134The a»!niini«trator denies the allegations of the bill. It is not alleged or jirov ed that the bill of sale was made absolute on its fa. e through fraud 01 mistake.
A. Davis for plaintiff.
I he circuit court, on parol p.p-of of the understanding and agreement of tli<‘ 5 •--ríe', treated the bill of sale a" a mortgage, anil decreed a surrender of the slaves to Coy.
The case cones completely within the principle settled in Thompson vs. Patton, V Litt. 74.
The decree is, therefore, reversed, the cause remanded to the circuit court, the bill to he there dismissed at the complainant's costs The plaintiff in error to recover his costs in this coürt.